DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants election filed 11/20/19. Applicants have elected (i) position R149; (ii) CDR sequence SEQ ID Nos: 3, 23 and 45; (iii) targeting moiety SEQ ID No: 60. Claims 73-75 and 78-87 read on the elected invention. The Office will also search position L153 and M148. Therefore, Claims 73-87 are examined. Claims 88-93 remain withdrawn as drawn to non-elected invention. The restriction requirement is made FINAL.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on8/3/18 and 9/5/18 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
4. The Figure 3 is objected to because of the following informalities: The Figure 3 of 8/3/18  is objected to as not being in compliance with the sequence rules.  The Figure 3 recites sequences that are not properly followed by a sequence identifiers.  Applicants are also required to review the specification and amend the specification to include proper sequence identifiers after appropriate amino acid sequences.  



Claim Rejection
5. Claim 85 is rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).
The polypeptides comprising random combinations of complementary determining regions (CDRs) do not define a polypeptide structure with a singular structural similarity defining a core sequence that defines the genus and a common functionality.  The alternative binding agents (targeting moiety) of claim 85 do not define a polypeptide structure with a singular structural similarity defining a core sequence that defines the genus and a common functionality.  The polypeptides comprising a complementary determining region (CDR) selected from the group consisting of those in claim 85 do not provide for a single structural similarity by virtue of a common chemical backbone and a singular common functionality.   The generic domain structure of polypeptides comprising amino acids does not describe any structure that meets a single structural feature that links the individual Markush structures.  A polypeptide are properly described by a particular sequence of amino acids, not merely a backbone similarity as all having an amino acid.  Here the only recited amino acids among the different combination of CDR domain structures of the different alternatives in the Markush group do not share a “single structural feature”, that is common among the alternatives.  The mere recitation of “polypeptide” or “CDR” does not describe the amino acid structure of the equivalents or the single structural feature that defines the Markush group.  Neither ”recognizing and binding to Clec9A”, nor the functional property of a “without substantially neutralizing its activity” defines the single structural feature of the per se that meets these functional properties.   As such, the claimed polypeptides comprising the disparate CDRs alone or in combination, lacking a common core sequence that is a substantial feature of the Markush group are not found to share both a single structural feature and common use.  
Claim Rejections - 35 USC § 103
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

6a. Claims 73-84 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tavernier et al., (USPGNo: 20140348789, PD date Nov. 27, 2014, of record) in view of Lo et al., (USPGNo: 20020081664, PD date June. 27, 2002) further in view of Piehler et al. (2000, JBC, Vol.275, No.51, pp.40425-40433) and Lahoud et al. (USPGNo: 20150265721, PD date September. 24, 2015).
Tavernier et al. is teaches fusion of modified α-helical bundle cytokine to a targeting moiety preferably an antibody generating a chimeric molecule (abstract). It discloses that a modified α-helical bundle cytokine, with a decreased affinity for the α-helical bundle cytokine receptor and a consequent decreased specific bioactivity, can be fused to a targeting moiety, wherein the bioactivity is restored toward the targeted cells, but not toward cells that are not targeted by the construct [0009]. This construct has the advantage over the art of having less side effects, especially a lower systemic toxicity, while retaining the bioactivity against the target cells [0009]. The reference teaches that IFNα2 mutations are in the region of amino acids 144-154 [0011]. The reference discloses IFNα2 mutation of R149A [0011]. Tavernier et al. discloses that the receptor is IFNAR2 [0012]. It is disclosed that the targeting moiety is directed to cancer cells or immune cells [0013]. The targeting moiety is directed to a marker selected from the group consisting of Her2 and CD20 [0013]. The reference discloses that the antibodies can be single domain antibodies [0014]. In addition, it is disclosed that the targeting moiety (antibody) is a variable domain of camelid heavy chain antibodies (VHH) [0014]. Targeting moiety maybe linked via a linker to IFN or fused directly [0015]. 
Lo et al., discloses human interferon-alpha 2 of SEQ ID NO: 9 [0039]. This is identical to SEQ ID NO: 86 of the instant invention. This partly discloses the limitation present in claim 1. Fusion protein comprising Interferon-alpha is also disclosed [0073].
 Piehler et al. reference teaches interferon alpha2 mutants. Specifically, L153A, R149A and M148A are disclosed on page 40426 (col. 2, paragraph 3). This meets partly the limitation of claims 73-77. The reference teaches that the binding of IFN to IFNR is reduced 13-20 fold.
Lahoud et al. teaches that the present invention relates to the identification of proteins which bind the dendritic cell marker known as Clec9A (abstract). The reference provides new compounds for targeting therapeutic agents such as antigens to dendritic cells (abstract). VHH and single chain antibodies are disclosed [0404]. Mutated antibodies are also contemplated [0425]. These meet the limitation of claims 81 and 82.
Thus, it would have been prima facie obvious to one of ordinary skill in the art to generate a chimeric comprising a targeting construct, wherein the targeting construct comprises: a mutated human interferon alpha 2, the mutated human interferon alpha 2 having a mutation selected from R149A, L153A, and M148A and a reduced affinity for 1FNAR2 as compared to the wild-type human interferon alpha 2; and a targeting 
Motivation to combine the teachings to generate targeting construct of interferon alpha mutant with reduced affinity to IFNAR2 but targeted to specific cancer target cells that is stable and has better penetration in vivo with restored IFNα2 (see claim 1 and 83). Further, generating single-domain antibody and VHH based constructs will increase the stability and solubility of the constructs. Further, targeting to specific Her2 expressing cells is disclosed in Tavernier et al. In addition, the Piehler et al. reference teaches the reduction in binding of IFN to IFNR and discloses specific residues involved.  In addition, Piehler provides motivation for mutating IFN -alpha to reduce the affinity to the IFNAR2. Further, Tavernier et al teaches single domain antibody or variable domain of a camelid heavy chain antibody (VHH) targeting tumor (see claims 79 and 80) and one or more additional targeting moieties (claim 84). In addition, Lahoud et al. teaches Clec9a antibodies to target to dendritic cells.  Therefore, the instant invention is prima facie obvious over Tavernier et al., in view of Lo et al., further in view of Piehler et al. and Lahoud et al.
Claim Rejections - 35 USC § 112
7. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7a. Claims 85-87 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  
Claim 83 recites mixing and matching different CDRs from Clec9A binding agent (p.7-p.9) that recognizes and binds to C-type lectin domain family 9 member A.  
The claims are directed to several possible combination of different antibodies in claim 85.  The specification only describes 28 combinations (Table 1).  The claims are directed to a genus of anti-Clec9A antibodies that require mixing and matching between different CDRs recited in claim 85 (a), (b) and (c).  No such mixing and matching was provided in the specification or the art at the time of filing.  

The specification fails describe that switching and matching at least one CDRs of one antibody to another antibody would result in an anti-Clec9A antibody binding the same epitope determinant of either the donor or acceptor antibody .In addition, the disclosure fails to show that all the claimed CDR1, CDR2 and CDR3 sequences are 
Further, the specification fails to show that all CDR1, CDR2 and CDR3 of the claimed anti-Clec9A antibodies are equal and therefore interchangeable.  Neither the specification nor the prior art describe mixing and matching CDR1, CDR2 and CDR3 would result in a functional antibody that binds an antigen, e.g., Clec9A, given that the CDRs of SEQ ID NOs: 2-21, 22-43, 44-58, LGR and VIK  are not identical. Accordingly, the claims are directed to variation in the CDRs from the original clone.  
The targeting moiety recited in claims 86 and 87 comprises an amino acid sequence having at least 95% identity with a sequence selected from SEQ ID NOs: 59, 60, 62, 63, 66, and 75. However, Brown et al (J. Immuno. 1996 May, 3285-91 at 3290 and Tables 1 and 2) describes how a one amino acid change in the VH CDR2 of a particular antibody was tolerated whereas, the antibody lost binding upon introduction of two amino changes in the same region.  Vajdos et al. (J. Mol. Biol. 2002, Jul 5, 320(2):415-28 at 416) teach that amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some 
The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies routinely requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading "Fv Structure and Diversity in Three Dimensions" of record).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce an antibody having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30).   Even minor changes in the amino acid 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. Applicants are directed to the Guidelines for the Examination of Patent Applications under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement, Federal Register/Vol. 73, No. 1/Wednesday, January 2, 2008. ]
Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed. 

					Conclusion
	8. No claims are allowed. However, CDR SEQ ID Nos: 3, 23 and 45 are found to be free of prior art. In addition, SEQ ID Nos: 59, 60, 62, 63, 66 and 75 are found to be free of prior art.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892.  The examiner can normally be reached on M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEGATHEESAN SEHARASEYON/           Examiner, Art Unit 1645